Title: To John Adams from Henry Knox, 23 November 1791
From: Knox, Henry
To: Adams, John



Sir,
War Department, 23th November 1791

I have the honor respectfully to submit to the Senate, a Report on the petitions of the widows, or the Children, or the Representatives of the Children of the following commissioned officers, who were killed or who died in the service of the United States during the late war—to wit; Bernard Elliot, Samuel Wise, Benjamin Huger, John Bush, Charles Motte, and Richard Shutnick—
With the greatest respect / I have the honor to be, / Sir / Your most obedt. / huml servt.


H KnoxSecy of War